Mackintosh, J.
The appellants in defending this suit, brought against them for the value of labor and material used by the respondent in the erection of a building for them, assert that the contract for the erection of the building was not theirs, but the contract of one Teeter, and that they being partners in a nontrading enterprise, the burden was upon respondent to show that Teeter was their agent, and to show that he had express authority to bind them. As we read the testimony, there was more than sufficient evidence to have satisfied the jury that Teeter was acting in behalf of the partnership, and that the appellant Peterson, before the construction of the building was commenced, ratified all the acts theretofore done by Teeter, and he himself performed acts and made statements that were sufficient to have bound the partnership, and that the appellant Cooksie, during the progress of the work, by his acts and conduct ratified all *565that had theretofore been done. The jury was properly instructed upon the question of agency. We find no merit in the other assignments of error.
The judgment is affirmed.
Chadwick, C. J., Mitchell, Main, and Tolman, JJ., concur.